EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tihon Poltavets on August 3, 2021.
The application has been amended as follows: 

In the Specification:

In line 4 of paragraph 0026, “by vapor barrier 112” has been changed to ---by vapor barrier 114---.

In line 8 of paragraph 0028, “and zone 104” has been changed to ---and zone 106---.

In line 6 of paragraph 0041, “mechanically to” has been changed to ---mechanically coupling to---.
In the Claims:

In line 1 of claim 9, “claim 3” has been changed to ---claim 1---.

In line 3 of claim 9, “the inlet” has been changed to ---an inlet---.

In line 4 of claim 9, “the outlet” has been changed to ---an outlet---.

Claims 18-20 have been canceled.  

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest a motivation for a portable dehumidifying chamber including a frame including three zones, a heating device in the first zone to heat air flow that contact an object disposed in the second zone, a conduit with a moisture removing device connecting the third zone to the first zone to allow humidified air to bypass the second zone, a vapor barrier separating the first and second zones, and a second vapor barrier separating the second and third zone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 form disclose adsorbent gas separation and drying devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
















/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl